                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
UNITED STATES DISTRICT COURT
                                                                   DATE FILED: 2/18/2020
SOUTHERN DISTRICT OF NEW YORK


UMB Bank, N.A., d/b/a UMB Capital Finance,

                                Plaintiff,             Case No. 18-cv-09879 (LGS)(BCM)

               -against-                               ORDER

Soleil Chartered Bank; Soleil Capitale
Corporation; Soleil Capitale Group; and Govind
Srivastava,

                                Defendants.


       WHEREAS, on January 16, 2020, an Amended Opinion and Order was issued

[ECF 107], granting Plaintiff’s motion for summary judgment against Defendant Soleil

Chartered Bank for its wrongful refusal to honor Plaintiff’s request on January 4, 2020 for

payment of Seven Million Dollars ($7,000,000.00) pursuant to a letter of credit;

       WHEREAS, on February 5, 2020, an Order was issued [ECF 115], granting Plaintiff’s

motion to certify the Amended Opinion and Order as a final judgment against Soleil Chartered

Bank, pursuant to Rule 54(b).

       WHEREAS, on February, 14, 2020, Plaintiff filed a letter motion, requesting entry of a

money judgment against Soleil Chartered Bank, pursuant to Fed. R. Civ. P. 58. Accordingly, it

is hereby:

       ORDERED that Soleil Chartered Bank shall pay the following amounts to Plaintiff:

               (i)     Seven Million Dollars ($7,000,000.00);

               (ii)    pre-judgment interest on the foregoing, at the legal rate of 9% per annum
                       from September 4, 2018 to the date judgment is entered; and

               (iii)   post-judgment interest on all of the foregoing, at the legal rate pursuant to
                       28 U.S.C. § 1961, from the date judgment is entered to the date of
                       satisfaction of the judgment; and it is further


                                                 1
       ORDERED that, consistent with this Order, the Clerk of Court is respectfully directed to

enter judgment against Soleil Chartered Bank, in favor of Plaintiff.


              February 18, 2020
     Dated: ___________________
            New York, New York
